COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Frank
Argued at Salem, Virginia


LARRY J. NEUHS
                                           MEMORANDUM OPINION * BY
v.   Record No. 0187-02-3              JUDGE RUDOLPH BUMGARDNER, III
                                              OCTOBER 8, 2002
DENISE D. NEUHS


             FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                     George E. Honts, III, Judge

            Thomas C. Spencer (Thomas C. Spencer, P.C.,
            on brief), for appellant.

            M. Teresa Harris for appellee.


     Larry J. Neuhs appeals a final divorce decree arguing

essentially the evidence does not support the trial court's

equitable distribution award.    He assigns as error the failure

to credit him with post-separation payments made on marital debt

and pre-martial contributions to the acquisition of marital

property.    He also contends the trial court erred in classifying

certain property, in increasing spousal support, and in failing

to rule on whether the trial court failed to review the

evidence.    Finding the trial court did not err, we affirm.

     We view the evidence and the reasonable inferences in the

light most favorable to the wife, the prevailing party below.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Joynes v. Payne, 36 Va. App. 401, 411-12, 551 S.E.2d 10, 15

(2001).   The parties married in 1979 and had two children.         They

separated in July 1993, but the wife did not move out of the

marital residence until June 1997.       She filed for divorce on

April 24, 1997.

     The trial court referred issues of equitable distribution

and spousal support to a commissioner in chancery.      The

commissioner held two hearings, December 8, 1999 and April 14,

2000, considered the depositions and answers to interrogatories,

and issued three separate reports.

     For purposes of equitable distribution, the commissioner

accepted July 7, 1993 as the parties' separation date.        The

commissioner awarded the husband credit for post-separation

payments of principal on marital debt related to the purchase of

the marital residence and Franklin County property.      He did not

give the husband credit for a pool loan, a van loan, or payments

of interest on approved loans.    The commissioner classified

furniture the wife received from her grandmother during the

marriage and a parrot the husband purchased after 1993 as her

separate property.   The commissioner classified crystal and

china the husband acquired during the marriage as marital

property.   He awarded the wife $125 monthly spousal support.

     The trial court adopted nearly all of the commissioner's

findings of fact in its December 27, 2001 final decree of



                                 - 2 -
divorce.   The court's only deviation was to increase the spousal

support award to $200 after an ore tenus hearing on this issue.

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732,

396 S.E.2d 675, 678 (1990).    We give "great weight" to the

factual findings of the commissioner approved by the trial court

and do not assess either the credibility of the witnesses or the

probative value given to their testimony.    Cooper v. Cooper, 249
Va. 511, 518, 457 S.E.2d 88, 92 (1995).

     The husband contends the trial court erred in not awarding

him full credit for post-separation payments of principal and

interest on marital debt. 1   He maintains the parties had a

financial agreement in 1993, memorialized in a 1997 agreed

order, which required that he be credited for interest as well

as principal payments.

     The parties did not sign a written agreement in 1993.

Flanary v. Milton, 263 Va. 20, 23, 556 S.E.2d 767, 769 (2002)

(property agreement between parties must be in writing and

signed by the parties).   A juvenile and domestic relations court


     1
       The husband submits that he paid more than $84,000 between
the parties' separation and May 2001, and claims credit for
$42,387.18. The trial court used the evidence submitted at the
April 14, 2000 hearing before the commissioner.



                                - 3 -
agreed order dated June 4, 1997, was endorsed by counsel but not

signed by the parties.    It stated that the husband "will make

timely payments on all marital debts of the parties, and the

total amount of his payments of such debts will be taken into

consideration upon full settlement of the property matters

between these parties or equitable distribution between them."

     The agreed order provides that the husband's "payment of

such [marital] debts" was to be "taken into consideration."     The

order does not mandate that he be given credit for everything he

claims.   It merely states that his payments will be considered.

The order required nothing more.

     The commissioner carefully considered the evidence and

found that the husband had sufficiently traced his use of

separate funds to pay $17,698.68 in principal only on approved

loans.    The husband failed to provide documentation for all his

loan transactions and failed to allocate between principal and

interest.   Code § 20-107.3 does not require that the husband be

given a dollar for dollar credit for his post-separation

payments.    von Raab v. von Raab, 26 Va. App. 239, 249-50, 494
S.E.2d 156, 161 (1997).   The record established that the husband

retained use of the marital residence and after June 1997 such

use was exclusive.   We cannot say the ruling is plainly wrong or

unsupported by the evidence.

     The husband contends the trial court erred in failing to

accept his evidence regarding other loans transactions.    In

                                - 4 -
1994, the parties signed loan documents to borrow money to build

a pool.      The pool was never built.     The husband testified he

used the pool loan funds to pay for the wife's "whims" and other

marital expenses.      He offered no independent documentation to

support this argument.      The wife testified she believed the

money had not been borrowed because the pool was never built.

She discovered during this litigation that the husband had

borrowed the money but did not know how he spent it.        The trial

court did not err in finding that the husband did not prove as a

matter of law that the pool loan constituted marital debt. 2

        On January 14, 1994, the husband borrowed $6,363 from First

Union to pay for a van the wife drives.        The wife took over the

bank payments in 1997.      The bank closed the loan January 25,

1999.       The commissioner ordered the wife to pay $1,500 to the

husband for the van and to take over the outstanding

indebtedness.      The husband contends the trial court erred in

finding there was an outstanding debt to the bank for the van.

If there were an outstanding balance, the wife should have paid

it.   There is no error in ordering her to pay it.

        The husband contends the court erred in failing to include

a $6,500 loan from his parents as marital debt.        The husband

claims he borrowed $6,500 from his parents in 1994 to make the


        2
       For these same reasons, we reject the husband's argument
that the trial court erred in failing to account for a November
1994 $2,500 "fish tank" loan.


                                   - 5 -
loan payments to the bank for the van.   He submitted evidence

that there was a balance of $1,300 on the van loan to his

parents yet testified that he still owed them the entire amount,

$6,500.   We cannot say the court erred in finding the husband

failed to prove the $6,500 loan from his parents or that any

such loan was marital debt.

     The husband testified he borrowed $1,000 from his parents

for a water softener.   The trial court valued the water softener

loan as $500 marital debt.    The husband contends the court erred

in reducing the loan by $500.   There is no independent evidence

regarding this loan.    The commissioner found that the loan

benefited the marital residence and its value was considered in

the appraisal.   Based on the record before us, we cannot say the

court's accounting for this loan was erroneous.    See von Raab,
26 Va. App. at 249-50, 494 S.E.2d at 161.

     The husband claims the court erred in failing to award

credit for separate funds he used to purchase real estate during

the marriage.    Under Code § 20-107.3(A)(3)(a), he has the burden

to prove the funds were not marital property.   In order to do

this, the husband had to "(1) establish the identity of a

portion of hybrid property and (2) directly trace that portion

to a separate asset."    Rahbaran v. Rahbaran, 26 Va. App. 195,

208, 494 S.E.2d 135, 141 (1997) (citing Code

§ 20-107.3(A)(3)(d)-(f)).



                                - 6 -
     The husband maintains he used separate funds ($25,000) to

buy the land on which the marital residence is built and

($37,000) to buy property in Franklin County.   The husband

owned a trailer in North Carolina when the parties married.     He

contends he used the proceeds from the sale of the trailer to

purchase another home in North Carolina.   He also contends he

used the proceeds from the sale of that house to purchase the

property on which the marital residence was built.    Finally, he

points to a series of bond transactions in his name alone after

1979 to establish that he consolidated pre-marital debt in 1981

and had $51,000 of separate funds.

     The trial court found that the husband failed to overcome

the presumption that the funds used to purchase the marital

property were marital.   The record fails to show with any

precision the amount of separate assets that comprised a part of

the purchase price of the marital property.   When the court

cannot determine the exact amount of separate funds used to

purchase marital property, the funds are commingled and become

marital.   Gilman v. Gilman, 32 Va. App. 104, 122, 526 S.E.2d
763, 772 (2000).   Accordingly, the trial court did not err in

finding that the husband failed to meet his burden of tracing

his separate portion of the parties' real property.

     The essence of the husband's arguments is that the trial

court did not credit his evidence and did not explain each



                               - 7 -
conclusion it reached. 3     While the trial court must consider all

of the statutory factors of Code § 20-107.3 in fashioning an

equitable distribution award, it "is [not] required to quantify

or elaborate exactly what weight or consideration it has given

to each of the statutory factors."         Woolley v. Woolley, 3
Va. App. 337, 345, 349 S.E.2d 422, 426 (1986).        In this case,

the trial court accepted the commissioner's findings of fact and

his explanations for the credit awarded the husband for loan

payments.       See von Raab, 26 Va. App. at 249-50, 494 S.E.2d at

163.       We cannot say these determinations are plainly wrong or

without credible evidence to support them.

       The husband contends the trial court erred in classifying

the wife's marital property as separate property and in

classifying his separate property as marital property.        The wife

testified that furniture she received from her grandmother 4 was a

gift to her for her "devotion" and loving care of her

grandmother.      Two letters from her uncle corroborate her

explanation.      The commissioner also classified a parrot the

husband purchased after the parties separated as wife's separate


       3
       The evidence supports the trial court's valuation of the
martial residence. The husband's challenge to the appraisal
value accepted is without merit.
       4
       The husband also contests the court's classification of
dining room furniture as the wife's separate property. The
wife's father testified that he gave the dining room furniture
to her before he got married in May 1979. Therefore, this
furniture is the wife's separate property because she received
it before the marriage.

                                   - 8 -
property.   He noted that the husband meant it to be a completed

gift to the wife and had no love for the parrot.   The wife

presented sufficient credible evidence to rebut the presumption

that her grandmother's furniture and the parrot were marital

property.   Code § 20-107.3; Bowers v. Bowers, 4 Va. App. 610,

617, 359 S.E.2d 546, 550 (1987).

     On the other hand, the husband's family gave him crystal

and china during the marriage that the commissioner classified

as marital property.   A February 3, 2001 letter from his mother

states that she gave the gift, but does not indicate that it was

intended for the husband alone.    The letter does not rebut the

presumption that the china was marital property.   The trial

court did not err in classifying it as marital property.

     The commissioner awarded the wife $125 per month in spousal

support.    The trial court heard evidence ore tenus on July 18,

2001 on that one issue and increased spousal support to $200 per

month.   The record does not contain a transcript of that

hearing.    The husband failed to provide an adequate record that

permits us to "determine whether the lower court erred in the

respect complained of."    Justis v. Young, 202 Va. 631, 632, 119
S.E.2d 255, 256-57 (1961).   We presume the trial court's

judgment is correct and affirm it.

     Throughout this appeal, the husband has argued that the

trial court's judgment is either plainly wrong or is not



                                - 9 -
supported by credible evidence.   Until the contrary is shown, we

presume the court acted properly.    Riggins v. O'Brien, 263 Va.
444, 448, 559 S.E.2d 673, 675 (2002).   The husband, however,

went so far as to speculate that the trial court did not review

the record before accepting the commissioner's report.     On

February 8, 2002, he filed a notice that he would request the

trial court to admit whether it had reviewed the entire record

in this case.   The court declined to consider the notice.

     An order becomes final 21 days after its entry unless

vacated or suspended by the court during that time.   Rule 1:1.

The husband filed his notice February 8, 2002, well beyond 21

days after entry of the final order, December 27, 2001.    The

trial court had no jurisdiction to act on the proposed motion,

Zhou v. Zhou, 38 Va. App. 126, 132, 562 S.E.2d 336, 339 (2002),

and did not err in refusing to consider it.

     The wife requests an award of attorney's fees relating to

this appeal.    Upon consideration of the entire record, we find

that the wife should be compensated for the reasonable costs and

fees incurred in defending this appeal.    O'Loughlin v.

O'Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

We, therefore, remand this case to the trial court solely for a

determination of those costs and fees to include fees and costs

incurred on remand to determine and collect this award.




                               - 10 -
     For the foregoing reasons, we affirm the judgment of the

trial court and remand for further proceedings consistent with

this opinion.

                                           Affirmed and remanded.




                             - 11 -